Citation Nr: 0629616	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-11 715	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for bilateral pes planus.

2.  Entitlement to service connection for a right hip 
disorder claimed as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
November 1955.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (St. Petersburg RO), which denied 
service connection for a right hip disorder.  In an October 
1996 rating decision, the St. Petersburg RO denied the 
veteran's request for an increased rating and continued the 
30 percent rating for his bilateral pes planus.  In May 1997, 
the veteran asked that his claims file be transferred to the 
Atlanta, Georgia Regional Office (Atlanta RO).  In November 
1997, the veteran testified at an RO hearing in Atlanta; a 
copy of the transcript is in the record.

In September 1999, the veteran testified (and his wife was an 
observer) at a Travel Board hearing before the undersigned 
Veterans Law Judge at the Atlanta RO; a copy of the 
transcript is associated with the record.  In April 2000 and 
July 2003, the Board remanded the case for further 
development.  The case now is before the Board for additional 
appellate consideration.

In a March 1997 VA Form 9, the veteran stated that he had to 
give up his job due to the fact that he lost so much time.  
This appears to be an inferred claim for a total disability 
rating based individual unemployability due to a service-
connected disability and is referred to the Atlanta RO for 
appropriate action.

The issue of service connection for a right hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by rigid pes 
planus with decreased inversion strength of his posterior 
tibial tendon, calluses over the plantar aspect of his first 
fifth metatarsal heads, noted valgus angulation of the heel, 
pain and fatigue with repetitive toe raises, tenderness to 
palpation at the insertion of the plantar fascia on the left 
and right, and complete loss of his medial arches, 
bilaterally; x-rays show some hypertrophic changes at the 
Achilles insertion.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 50 
percent rating and no more for bilateral pes planus have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.10, 4.20, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, hearing 
transcripts, and lay statements -- is adequate for 
determining whether the criteria for a  higher rating has 
been met for the veteran's bilateral pes planus.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

In the present case, both of the appealed rating decisions 
were issued prior to November 9, 2000.  Even so, 
collectively, in letters dated in September 2002, May 2003, 
March 2004, and March and May 2006, VA informed the veteran 
of what was needed to establish entitlement to service 
connection on direct, presumptive and secondary bases and a 
higher rating, satisfying VA's notice requirements for 
elements (1), (2) and (3) above with regard to the veteran's 
increased rating claim, but it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence for the following reasons.  Several 
of the letters requested that he give VA enough information 
so that VA could request medical records that might support 
his claims, adding that he was still his responsibility to 
make sure that these records are received by VA.  Since the 
veteran had indicated that there was no other evidence, in a 
September 2002 letter, VA stated that it would not be 
requesting any additional evidence from the veteran.  The 
veteran testified at a Board hearing.  At other times, VA 
informed the veteran that the Miami VA Medical Center had no 
additional records and that his former employer, Lockheed 
Martin, had indicated that it had no records under the 
veteran's Social Security Number.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  
In December 1997, September 2002 and April 2004, the veteran 
was afforded VA examinations.  On several occasions, 
additional VA treatment records were associated with the 
claims file.  The veteran's increased rating claim has been 
readjudicated and supplemental statements of the case (SSOCs) 
issued in February 1997, August 1998, October 2002, and March 
2006.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2000 and July 
2003 remands with regard to the increased rating issue 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
letters dated in March and May 2006, the veteran was provided 
with notice of the type of evidence necessary to establish an 
effective date, if a higher disability rating was granted on 
appeal.  The AOJ will be responsible for addressing any 
notice defect with respect to the effective date element, if 
any, when implementing the higher rating award for bilateral 
pes planus; thus, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess.  
Neither the veteran nor his representative have alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim, including 
testifying at RO and Travel Board hearings.  In light of the 
above, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review of the 
veteran's increased rating claim.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran contends that his bilateral pes planus is more 
severe than the current rating suggests and that he had to 
give up his job in 1996, due to the fact that he had lost so 
much time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected bilateral foot disability has 
been rated as 30 percent disabling under Diagnostic Code 5276 
for acquired flat feet.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (2006).  Under Diagnostic Code 5276, for 
a severe disability, a 30 percent rating is assigned if 
bilateral.  A severe disability is characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded for bilateral pes planus that is 
pronounced.  A pronounced disability is manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

After a careful review of the evidence of record, resolving 
any doubt in the veteran's favor, the evidence shows that the 
veteran's bilateral pes planus warrants a 50 percent rating, 
and no more, even when functional loss due to pain and 
fatigue is considered.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006).

Initially, service connection was granted by an October 1959 
rating decision and an initial noncompensable disability 
rating was assigned.  That decision was based on normal 
clinical findings for the feet on entrance into service and 
treatment for third degree bilateral pes planus for swollen 
and very painful feet, in May 1954; in August 1954, the 
veteran was treated for calluses on his feet; and, on VA 
examination in August 1959, the veteran's bilateral pes 
planus was noted to be asymptomatic.

Based on a July 1986 VA treatment record, which reflected 
treatment for calluses and corns, and a June 1987 VA 
examination report, which showed that the veteran had been 
hospitalized in February 1987 for removal of a callus and 
resetting of a bone on the right foot and scarring on the 
base of both feet, October 1986 and July 1987 rating 
decisions assigned, or continued the assignment of, a 10 
percent rating for the veteran's bilateral pes planus.  These 
decisions were affirmed by a May 1988 Board decision, noting 
that the veteran's bilateral pes planus was manifested by 
pain on manipulation and use of the feet without objective 
evidence of marked deformity.

In a December 1988 rating decision, VA assigned a 30 percent 
disability rating, which has remained unchanged since then, 
except for total temporary ratings (TTRs) following foot 
surgery.  In that decision, the St. Petersburg RO noted that 
the veteran was seen in September 1988 for debridement of 
calluses under his feet and that an October 1988 VA 
examination showed the loss of both the transverse and 
longitudinal arches, bilaterally, quite tender callosities 
underlying the metatarsal pads of the second and fifth right 
metatarsal bones; and a slightly tender callosity underlying 
the head of the second metatarsal bone on the left.  In 
September and November 1989, debridement of calluses was 
done.  At a December 1989 VA examination, the veteran was 
found to walk slightly flatfooted and there was evidence of 
having recent callus debridements of both soles and big toes 
and loss of the vertical and horizontal arches.

In March 1990, the veteran was hospitalized for complaints of 
painful callous on the plantar aspect of the fourth 
metatarsal head of the right foot, present for some 20 years, 
with progressively worsening pain on walking and palpation.  
On examination, a hyperkeratotic lesion was noted on the 
fourth metatarsal head with significant pain on palpation.  
On March 29, 1990, the veteran underwent a "V" osteotomy of 
the fourth metatarsal of the right foot.  When seen for his 
initial follow-up on April 20, 1990, the veteran complained 
of minimal pain and discomfort though he was non-weight 
bearing.  As a result, he was granted a TTR under 38 C.F.R. 
§ 4.30 for convalescence from March 28 through April 30, 
1990. 

VA treatment records from April 1994 through July 1998 reveal 
that the veteran was seen for complaints of increased foot 
pain and pinch calluses.  In April and November 1994, the 
veteran was noted to have multiple hyperkeratotic skin 
lesions on both feet.   By a July 1996 rating decision, the 
St. Petersburg RO awarded another TTR under 38 C.F.R. § 4.30 
for convalescence from February 8, 1996 through March 31, 
1996, for a February 1996 plantar condylelctomy of the right 
fourth metatarsal head, which had been painful.  Calluses 
were debrided in March 1996.  A July 1996 VA treatment record 
reflects that the veteran was fitted with orthotics for both 
feet; in August 1996, pinch callus under the great toes were 
noted on both feet; and hyperkeratotic skin and calluses were 
debrided, in December 1996, February, March, April and June 
1997, and January and March 1998.  November 1997 VA x-rays of 
the feet showed calcaneal spurs and a dense periosteal 
reaction along the lateral aspect of the proximal fourth 
metatarsal shaft, which might be related to chronic overuse.  

At a July 1996 VA examination, the veteran reported that he 
was able to walk about one block, that his feet hurt on 
weight bearing, and that occasionally they would swell up.  
On examination, he had excessive callus formation on the 
medial side of both feet and the loss of normal horizontal 
and metatarsal arches.  The veteran had a slapping gait.  Toe 
and heel raising was accompanied by complaints of pain.  He 
had limited dorsiflexion of the right great toe.  

At a November 1997 RO hearing, the veteran testified that he 
had multiple corrective surgeries on his feet and that each 
time he was awarded a TTR; that walking was painful; that 
calluses were shaved off every two to three months; that he 
wears orthotics, which help a little bit but not a whole lot; 
and that he had been using a cane off and on ever since VA 
began doing surgery on his feet, noting that the right foot 
was worse than the left foot.  He indicated that a 50 percent 
rating would satisfy the appeal.

At a September 1999 Travel Board hearing, the veteran 
testified that, even with arch supports that must be replaced 
annually, he still has foot tenderness, pain and swelling, 
for which he is seen every 3 to 4 months, but no longer than 
6 months.  He indicated that he did no have to walk and the 
pain would set in, but if he started walking, he could only 
walk a block without pain.

At a September 2002 VA examination, when standing, the 
examiner noted that the veteran had valgus angulation of the 
heel and complete loss of his medial arches, bilaterally; and 
that, when he goes to turn around, there is not a 
reconstitution of his arch and his heels are not drawn into 
varus.  With the veteran sitting on the examination table, 
his hind foot revealed subtalar motion present so he had no 
detectable clinical hind foot arthrosis.  He could dorsiflex 
to 15 degrees and plantarflex to 25 degrees.  The veteran had 
decreased inversion strength of his posterior tibial tendon 
with isolated testing.  He had calluses over the plantar 
aspect of his first through fifth metatarsal heads and there 
were numerous well-healed surgical incisions along the fourth 
and fifth toes and along the first toes on both feet.  The 
veteran could only do two repetitive toe raises due to 
fatigue and pain in his arches.  The assessment was bilateral 
rigid pes planus.  In an October 2002 addendum, the examiner 
noted that x-rays of the right foot revealed calcification 
posteriorly in the plantar fascia with some hypertrophic 
changes at the Achilles insertion noted.  There was narrowing 
of the small toe metatarsophalangeal (MTP) joint and the 
proximal phalanx was slightly angulated medially on the right 
foot.  Otherwise, the left foot was negative for any 
degenerative changes.  The definitive diagnosis was bilateral 
pes planus stage II.

At an April 2004 VA examination, the veteran complained of 
foot pain in the morning and with prolonged activity.  He 
also has some numbness and a burning sensation, particularly 
at night.  The veteran stated that he treats his foot 
problems with rest, orthotic inserts, and orthotic shoes and 
takes Darvocet at times for pain.  He denied flare-ups.  On 
examination, the veteran had no Achilles reflex in the lower 
extremities and, although sensation was grossly intact, there 
was stocking glove decreased sensation to light touch up to 
the bilateral malleoli.  Both feet have pes planus 
deformities, left greater than right.  When on his toes, the 
veteran has no active posterior tibial on the left and a 
minimal posterior tibial on the right.  He has tenderness to 
palpation at the insertion of the plantar fascia on both 
feet, worse with hyperextension of the toes.  The impression 
included a history of bilateral pes planus with posterior 
tibial dysfunction, plantar fasciitis, and diabetic 
neuropathy.  He also has some mild pronation of the forefoot 
on the left and right.  In an addendum, the examiner noted 
that x-rays of the left foot showed some periosteal 
thickening of the medial proximal second metatarsal proximal 
and lateral proximal fourth with post-traumatic changes from 
fractures.  The right foot was negative.  Only mild pes 
planus deformity was revealed on the lateral x-rays.

Resolving the doubt in the veteran's favor, the Board 
concludes that the veteran's bilateral pes planus more nearly 
approximates a 50 percent rating, and no more.  Although the 
medical evidence appears inconsistent at times, the Board 
finds that the evidence clearly shows that there is objective 
evidence of marked deformity, pronation of the forefoot, 
bilaterally, pain and swelling on use, and characteristic 
callosities, warranting at least a 30 percent rating.  But 
the evidence also reflects that, in September 2002, the 
veteran could only do two repetitive toe raises due to 
fatigue and pain in his arches.  That VA examiner diagnosed 
the veteran with bilateral rigid pes planus.  The veteran has 
reported that he treats his foot problems with rest, orthotic 
inserts, and orthotic shoes and takes Darvocet at times for 
pain.  Generally, on examination, examiners have noted 
excessive callus formation on the medial side of both feet, 
toe and heel raising accompanied by complaints of pain, and 
the loss of normal horizontal and metatarsal arches in both 
feet.  One examiner added that the veteran had a slapping 
gait.  The veteran has a history of bilateral pes planus with 
posterior tibial dysfunction, plantar fasciitis, and nearly 
bi-monthly debridement of calluses over the appeal period.  
This is in spite of the use of orthopedic shoes and inserts 
and the off and on use of a cane.  Therefore, the Board 
concludes, resolving the doubt in the veteran's favor that 
the veteran's pes planus has not improved with the use of 
orthotics and approaches pronounced flatfeet, warranting a 
maximum 50 percent rating, but no more.

The Board notes that the veteran is unemployed and he has 
alleged that his pes planus makes him unemployable, but there 
is no medical evidence to that effect since the veteran has 
periodic debridement of his calluses and takes Darvocet at 
times for pain.  There is no evidence of hospitalization for 
his foot problems since 1996.  Without more, the Board 
concludes that there is no evidence of record that the 
veteran's service-connected bilateral pes planus disability 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
regular schedular standards and the compensable rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected pes planus.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.
.  

ORDER

A 50 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing monetary 
benefits.


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with part of the 
Board's July 2003 remand, when the veteran was re-examined in 
September 2002 and April 2004, the requested etiology opinion 
to clarify the nature, time of onset, and etiology of the 
veteran's currently diagnosed arthritis of the right hip was 
not provided.  In particular, the examiner was requested to 
review all pertinent medical treatment and examination 
records in the veteran's claims file, and after a thorough 
clinical examination, offer an opinion as to: whether any 
right hip disorder is etiologically related to the veteran's 
period of active duty and whether it is at least as likely as 
not (50 percent or greater probability) that such disorder, 
was caused, or aggravated, by his service-connected pes 
planus, his nonservice-connected low back disorder, or is an 
age-related disorder.  Although the September 2002 VA 
examiner noted that he had reviewed the claims file, the 
April 2004 VA examiner specifically indicated that the claims 
file was not available for review.  In cases, such as here 
where, a veteran claims that a disorder is secondary to a 
service-connected disorder it is particularly important to 
ascertain whether a claimed disorder was aggravated by the 
service-connected disability.  Therefore, under the holding 
in Stegall, this case must be remanded again for the 
requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  The VA must make arrangements with an 
appropriate VA medical facility for the 
veteran's claim file to be reviewed by an 
orthopedic physician to clarify the time 
of onset and etiology of arthritis of the 
right hip.  The physician should indicate 
in the opinion report that the claims 
file has been reviewed.  After reviewing 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, the physician should offer 
an opinion as to: whether the veteran's 
arthritis of the right hip is 
etiologically related to the veteran's 
period of active duty service and whether 
it is at least as likely as not (50 
percent or greater probability) that such 
disorder, was caused, or aggravated, by 
his service-connected pes planus, his 
nonservice-connected low back disorder, 
or is an age-related disorder.  The 
claims file indicates that the veteran 
was treated for an injury to his back 
sustained in September 1958 while 
employed by Georgia Crate and Basket 
Company, in Thomasville, Georgia.  The 
physician should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the physician should state the 
reason why.

2.  Following completion of the above, 
the RO should readjudicate the claim of 
entitlement to service connection for a 
right hip disorder to include as 
secondary to service-connected bilateral 
pes planus.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order. 

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


